TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00568-CR



                                 Warren Steed Jeffs, Appellant

                                                 v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT
      NO. 1061, THE HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Warren Steed Jeffs was convicted by a jury of the offenses of aggravated

sexual assault of a child and sexual assault of a child. See Tex. Penal Code Ann. §§ 22.011, 22.021

(West 2011). Punishment was assessed at confinement for life and twenty years, respectively, in the

Institutional Division of the Texas Department of Criminal Justice. See id. §§ 12.32, 12.33 (West

2011). Jeffs filed a pro se notice of appeal from these judgments.

               The clerk’s record and reporter’s record were due for filing in this Court by

December 7, 2011. Neither was filed. By letter, the district clerk’s office advised the Clerk of this

Court that appellant has neither filed a written designation specifying the matters to be included in

the clerk’s record nor made arrangements for payment of the record with the clerk’s office. See Tex.

R. App. P. 35.3(a). On January 12, 2012, this Court notified Jeffs that he had neither paid, nor made

arrangements to pay, for the clerk’s record and that his failure to do so meant the clerk’s record
would not be timely filed. We informed Jeffs that his appeal may be dismissed for want of

prosecution if he did not make arrangements for payment of the record and submit a status report

regarding this appeal on or before January 23, 2012. To date, Jeffs has not responded to this Court’s

notice, and the clerk’s record has not been filed.

               We dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b).



                                              __________________________________________
                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed for Want of Prosecution

Filed: March 29, 2012

Do Not Publish




                                                     2